UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (0.4%) Safran SA (France) 10,488 $467,786 Air freight and logistics (1.3%) Deutsche Post AG (Germany) 62,822 1,447,499 Airlines (1.3%) Deutsche Lufthansa AG (Germany) 36,979 722,163 Japan Airlines Co., Ltd. (Japan) (NON) 14,800 687,056 Auto components (0.9%) Valeo SA (France) 17,448 944,169 Automobiles (3.8%) Daimler AG (Registered Shares) (Germany) 13,061 710,625 Nissan Motor Co., Ltd. (Japan) 261,600 2,514,983 Toyota Motor Corp. (Japan) 15,600 805,397 Beverages (0.8%) Cola-Cola Amatil, Ltd. (Australia) 55,385 842,177 Capital markets (1.5%) Deutsche Bank AG (Germany) 16,182 630,896 UBS AG (Switzerland) 62,140 952,425 Chemicals (4.0%) Arkema (France) 9,226 839,316 BASF SE (Germany) 30,366 2,659,334 Nitto Denko Corp. (Japan) 13,600 804,717 Commercial banks (12.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 80,347 2,395,849 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 70,615 612,173 Bank of Ireland (Ireland) (NON) 2,872,727 567,091 Bank of Yokohama, Ltd. (The) (Japan) 75,000 434,217 Barclays PLC (United Kingdom) 415,492 1,838,086 HSBC Holdings, PLC (United Kingdom) 283,556 3,026,714 Lloyds Banking Group PLC (United Kingdom) (NON) 567,010 419,485 Sberbank of Russia ADR (Russia) 87,692 1,124,211 Sumitomo Mitsui Financial Group, Inc. (Japan) 55,800 2,237,691 UniCredit SpA (Italy) (NON) 151,717 647,614 Construction and engineering (1.3%) Daelim Industrial Co., Ltd. (South Korea) 2,600 214,291 Vinci SA (France) 25,908 1,167,172 Construction materials (0.4%) China Shanshui Cement Group, Ltd. (China) 777,000 448,398 Consumer finance (0.5%) Samsung Card Co., Ltd. (South Korea) 15,230 541,386 Diversified financial services (3.6%) ING Groep NV GDR (Netherlands) (NON) 227,594 1,615,373 ORIX Corp. (Japan) 180,500 2,283,694 Diversified telecommunication services (4.0%) BCE, Inc. (Canada) 28,167 1,315,947 Jazztel PLC (Spain) (NON) 90,801 691,376 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 11,900 518,930 TDC A/S (Denmark) 78,747 605,048 Telecom Italia SpA (Italy) 622,796 439,881 Ziggo NV (Netherlands) 20,272 712,917 Electric utilities (1.0%) Cia Energetica de Minas Gerais ADR (Brazil) 28,500 337,725 Energias de Portugal (EDP) SA (Portugal) 252,838 778,490 Electrical equipment (1.0%) LS Corp. (South Korea) 3,055 242,181 Mitsubishi Electric Corp. (Japan) 99,000 796,123 Food and staples retail (0.9%) Lawson, Inc. (Japan) 8,300 639,242 WM Morrison Supermarkets PLC (United Kingdom) 77,572 325,548 Food products (1.6%) Ajinomoto Co., Inc. (Japan) 33,000 496,043 Golden Agri-Resources, Ltd. (Singapore) 704,000 329,930 Kerry Group PLC Class A (Ireland) 15,007 894,220 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 175,000 955,543 Hotels, restaurants, and leisure (1.5%) SJM Holdings, Ltd. (Hong Kong) 225,000 563,302 TUI Travel PLC (United Kingdom) 215,504 1,066,169 Independent power producers and energy traders (1.1%) Electric Power Development Co., Ltd. (Japan) 44,700 1,176,203 Industrial conglomerates (1.5%) Siemens AG (Germany) 15,394 1,658,148 Insurance (9.5%) ACE, Ltd. 20,965 1,865,256 Admiral Group PLC (United Kingdom) 11,044 223,520 AIA Group, Ltd. (Hong Kong) 95,600 419,030 Allianz SE (Germany) 22,045 2,993,977 AXA SA (France) 60,548 1,040,797 Intact Financial Corp. (Canada) 12,800 784,368 Prudential PLC (United Kingdom) 101,689 1,645,546 SCOR SE (France) 28,551 819,798 Tokio Marine Holdings, Inc. (Japan) 14,800 416,636 IT Services (0.8%) Amadeus IT Holding SA Class A (Spain) 33,717 910,865 Machinery (0.4%) Metso Corp. OYJ (Finland) 9,663 411,109 Media (1.8%) Kabel Deutschland Holding AG (Germany) 6,219 573,812 WPP PLC (United Kingdom) 88,661 1,413,170 Metals and mining (1.6%) Fortescue Metals Group, Ltd. (Australia) (S) 129,056 534,479 Newcrest Mining, Ltd. (Australia) 14,557 304,202 Xstrata PLC (United Kingdom) 53,158 862,633 Multi-utilities (1.4%) Centrica PLC (United Kingdom) 275,268 1,537,927 Oil, gas, and consumable fuels (9.4%) Canadian Natural Resources, Ltd. (Canada) 43,600 1,397,895 ENI SpA (Italy) 93,203 2,094,349 Origin Energy, Ltd. (Australia) 56,609 785,309 Royal Dutch Shell PLC Class A (United Kingdom) 152,291 4,917,449 Suncor Energy, Inc. (Canada) 28,200 845,015 Pharmaceuticals (9.7%) Astellas Pharma, Inc. (Japan) 25,800 1,386,817 AstraZeneca PLC (United Kingdom) 19,642 984,737 Bayer AG (Germany) 22,663 2,337,701 GlaxoSmithKline PLC (United Kingdom) 41,580 972,005 Sanofi (France) 38,962 3,959,018 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 20,700 821,376 Real estate investment trusts (REITs) (3.0%) British Land Company PLC (United Kingdom) (R) 152,766 1,261,573 Dexus Property Group (Australia) (R) 685,253 746,105 Shopping Centres Australasia Property Group (Australia) (NON) (R) 481,848 830,883 Westfield Retail Trust (Australia) (R) 117,051 368,738 Real estate management and development (2.0%) Hongkong Land Holdings, Ltd. (Hong Kong) 106,000 786,287 Mitsubishi Estate Co., Ltd. (Japan) 51,000 1,406,448 Semiconductors and semiconductor equipment (2.0%) NXP Semiconductor NV (NON) 10,800 326,808 Samsung Electronics Co., Ltd. (South Korea) 793 1,088,361 SK Hynix, Inc. (South Korea) (NON) 27,310 705,701 Software (0.7%) Nintendo Co., Ltd. (Japan) 6,600 708,833 Tobacco (2.6%) Imperial Tobacco Group PLC (United Kingdom) 7,499 261,956 Japan Tobacco, Inc. (Japan) 47,700 1,520,156 Philip Morris International, Inc. 10,400 964,184 Trading companies and distributors (2.2%) ITOCHU Corp. (Japan) 48,300 580,308 Mitsui & Co., Ltd. (Japan) 130,700 1,823,011 Wireless telecommunication services (3.1%) NTT DoCoMo, Inc. (Japan) 222 335,117 Vodafone Group PLC (United Kingdom) 1,049,176 2,974,722 Total common stocks (cost $90,771,037) SHORT-TERM INVESTMENTS (4.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 3,584,735 $3,584,735 Putnam Cash Collateral Pool, LLC 0.19% (d) 484,020 484,020 SSgA Prime Money Market Fund 0.02% (P) 280,000 280,000 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 (SEGSF) $110,000 109,865 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 460,000 459,404 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 21,000 20,977 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 220,000 219,939 Total short-term investments (cost $5,158,940) TOTAL INVESTMENTS Total investments (cost $95,929,977) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $79,263,227) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/17/13 $2,937,447 $2,926,060 $11,387 Canadian Dollar Sell 4/17/13 71,443 72,505 1,062 Swedish Krona Buy 6/19/13 680,189 685,202 (5,013) Barclays Bank PLC Australian Dollar Sell 4/17/13 814,369 811,291 (3,078) British Pound Sell 6/19/13 1,551,801 1,533,418 (18,383) Canadian Dollar Sell 4/17/13 1,034,150 1,050,774 16,624 Euro Sell 6/19/13 96,577 97,931 1,354 Hong Kong Dollar Buy 5/15/13 985,237 986,594 (1,357) Japanese Yen Sell 5/15/13 570,948 572,094 1,146 Norwegian Krone Sell 6/19/13 535,153 541,134 5,981 Singapore Dollar Buy 5/15/13 790,024 792,024 (2,000) Swedish Krona Buy 6/19/13 278,528 280,938 (2,410) Swiss Franc Buy 6/19/13 2,748,529 2,762,716 (14,187) Citibank, N.A. British Pound Buy 6/19/13 2,557,275 2,526,796 30,479 Canadian Dollar Sell 4/17/13 1,286,365 1,306,912 20,547 Danish Krone Sell 6/19/13 79,553 80,750 1,197 Euro Buy 6/19/13 782,106 797,293 (15,187) Singapore Dollar Buy 5/15/13 917,905 919,601 (1,696) Credit Suisse International Australian Dollar Sell 4/17/13 1,105,586 1,101,215 (4,371) British Pound Sell 6/19/13 2,510,191 2,482,882 (27,309) Canadian Dollar Sell 4/17/13 358,395 364,255 5,860 Euro Sell 6/19/13 359,374 364,395 5,021 Japanese Yen Buy 5/15/13 4,592 3,088 1,504 Norwegian Krone Buy 6/19/13 2,036,998 2,059,240 (22,242) Swedish Krona Buy 6/19/13 1,059,481 1,068,322 (8,841) Swiss Franc Buy 6/19/13 485,258 487,792 (2,534) Deutsche Bank AG Australian Dollar Buy 4/17/13 803,760 800,567 3,193 British Pound Sell 6/19/13 318,653 314,847 (3,806) Canadian Dollar Sell 4/17/13 65,538 66,607 1,069 Euro Buy 6/19/13 4,485,372 4,548,563 (63,191) Swedish Krona Buy 6/19/13 576,943 581,636 (4,693) Goldman Sachs International Australian Dollar Buy 4/17/13 114,199 113,753 446 Japanese Yen Buy 5/15/13 137,852 138,283 (431) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 988,995 985,313 3,682 British Pound Buy 6/19/13 631,231 623,554 7,677 Euro Buy 6/19/13 411,959 417,570 (5,611) Norwegian Krone Sell 6/19/13 613,110 619,660 6,550 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 882,804 879,399 (3,405) British Pound Buy 6/19/13 6,334,788 6,259,620 75,168 Canadian Dollar Sell 4/17/13 1,494,986 1,519,185 24,199 Euro Buy 6/19/13 3,250,650 3,296,231 (45,581) Japanese Yen Buy 5/15/13 402,236 413,053 (10,817) Japanese Yen Sell 5/15/13 402,236 409,631 7,395 Norwegian Krone Sell 6/19/13 1,212,018 1,225,196 13,178 Swedish Krona Buy 6/19/13 28,910 29,148 (238) Swiss Franc Buy 6/19/13 2,016,108 2,026,497 (10,389) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/17/13 1,182,966 1,178,460 4,506 Japanese Yen Buy 5/15/13 820,841 802,831 18,010 Japanese Yen Sell 5/15/13 820,841 835,859 15,018 State Street Bank and Trust Co. Australian Dollar Sell 4/17/13 1,804,611 1,797,616 (6,995) Canadian Dollar Sell 4/17/13 776,720 789,158 12,438 Euro Sell 6/19/13 1,699,264 1,715,808 16,544 Israeli Shekel Sell 4/17/13 256,716 252,118 (4,598) Swedish Krona Buy 6/19/13 675,654 681,086 (5,432) UBS AG Australian Dollar Buy 4/17/13 878,748 875,215 3,533 British Pound Sell 6/19/13 1,347,062 1,328,305 (18,757) Canadian Dollar Sell 4/17/13 104,705 118,343 13,638 Euro Sell 6/19/13 5,895,419 5,976,591 81,172 Norwegian Krone Buy 6/19/13 1,841,430 1,861,640 (20,210) Swiss Franc Sell 6/19/13 461,744 464,050 2,306 WestPac Banking Corp. Australian Dollar Buy 4/17/13 1,204,184 1,199,475 4,709 British Pound Sell 6/19/13 3,642,336 3,598,709 (43,627) Canadian Dollar Buy 4/17/13 958,279 973,746 (15,467) Euro Sell 6/19/13 1,605,125 1,627,682 22,557 Japanese Yen Buy 5/15/13 1,219,526 1,243,000 (23,474) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $107,549,122. (b) The aggregate identified cost on a tax basis is $96,957,288, resulting in gross unrealized appreciation and depreciation of $15,695,184 and $4,400,591, respectively, or net unrealized appreciation of $11,294,593. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the reporting period with Putnam Money Market Liquidity and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $673,020 $9,179,638 $9,852,658 $291 $— Putnam Short Term Investment Fund * — 6,689,380 3,104,645 204 3,584,735 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $479,228. The fund received cash collateral of $484,020, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $813,091 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.1% Japan 20.9 Germany 12.8 France 8.6 United States 7.0 Australia 6.3 Canada 4.0 Italy 3.0 South Korea 2.6 Netherlands 2.2 Spain 2.1 Hong Kong 1.6 Ireland 1.4 Russia 1.0 Switzerland 0.9 Israel 0.8 Portugal 0.7 Denmark 0.6 Other 1.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $191,952 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $19,976. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,513,342 $3,078,285 $— Consumer staples 2,445,908 3,827,548 — Energy 9,254,708 785,309 — Financials 23,044,506 11,891,361 — Health care 9,074,837 1,386,817 — Industrials 5,873,877 4,342,970 — Information technology 1,237,673 2,502,895 — Materials 4,361,283 2,091,796 — Telecommunication services 6,739,891 854,047 — Utilities 2,654,142 2,131,746 — Total common stocks — Short-term investments $3,864,735 $1,294,205 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $23,820 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $439,150 $415,330 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $89,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
